Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 13 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 13 TO CREDIT AGREEMENT (this “Agreement”) dated as of
June 27, 2018 (the “Effective Date”), is among Jones Energy Holdings, LLC, a
Delaware limited liability company (the “Borrower”), Jones Energy, Inc., a
Delaware corporation and the parent company of the Borrower (“Jones Parent”),
the undersigned subsidiaries of the Borrower as guarantors (together with Jones
Parent, collectively, the “Guarantors”), the Lenders (as defined below) and
Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Credit Agreement dated as of December 31, 2009 among the Borrower, the financial
institutions party thereto from time to time as lenders (the “Lenders”) and the
Administrative Agent, as heretofore amended (as so amended, the “Credit
Agreement” and, as further amended hereby, the “Amended Credit Agreement”).

 

B.                                    The parties hereto wish to, subject to the
terms and conditions of this Agreement, amend the Credit Agreement as provided
herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Agreement, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.  Unless
otherwise specifically defined herein, each term defined in the Amended Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Amended Credit Agreement.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

 

Section 3.                                          Reduction of Maximum Credit
Amounts and Commitments; Reduction of Borrowing Base.

 

(a)                                 This Agreement shall be deemed written
notice by the Borrower electing to effect a ratable reduction in part of the
Maximum Credit Amount and Commitment of each Lender pursuant to
Section 2.06(b) of the Credit Agreement.  The notices required under
Section 2.06(b) of the Credit Agreement as to the reductions effected hereby are
deemed received.  The parties

 

--------------------------------------------------------------------------------


 

hereto hereby agree that, as of the Effective Date, the Applicable Percentage,
Maximum Credit Amount, and Commitment of each Lender shall be as set forth on
Annex I attached hereto.

 

(b)                                 Subject to the terms of this Agreement, as
of the Effective Date, the Borrowing Base shall be set at $25.00 and such
Borrowing Base shall remain in effect at that level until the Maturity Date. 
The parties hereto acknowledge and agree that the Borrowing Base redetermination
set forth in this Section 3(b) is neither a Scheduled Redetermination nor an
Interim Redetermination provided for in Section 2.07 of the Credit Agreement. 
Each Lender’s Applicable Percentage of the resulting Borrowing Base, after
giving effect to the redetermination of the Borrowing Base set forth in this
Section 3(b), is set forth in Annex I attached hereto.

 

Section 4.                                          Amendments to Credit
Agreement.

 

(a)                                 Section 1.02 of the Credit Agreement
(Certain Defined Terms) is hereby amended by adding the following new defined
terms thereto in alphabetical order:

 

“Amendment No. 13” means that certain Amendment No. 13 to Credit Agreement dated
as of the Amendment No. 13 Effective Date which amends this Agreement.

 

“Amendment No. 13 Effective Date” means June 27, 2018.

 

“Asset Sale” means an “Asset Sale” as defined in the Senior Secured Notes
Indenture.

 

“Bankruptcy Event” means any Event of Default described in Section 6.01(h) or
Section 6.01(i) of the Senior Secured Notes Indenture.

 

“Eligible Counterparty” means any Person that engages in (or that has an
Affiliate that engages in) writing Swap Agreements for commodity risks to
Persons engaged in the exploration and production business, and has (or the
credit support provider or any parent company with respect to such Person has),
at the time the Borrower or any Subsidiary Guarantor enters into a Swap
Agreement with such Person, a long term senior unsecured debt credit rating of
BBB or better from S&P or Baa or better from Moody’s; provided that, in any
event, neither the Borrower nor Jones Parent nor any Affiliate of Jones Parent
may be an Eligible Counterparty.

 

“Investments” means “Investments” as defined in the Senior Secured Notes
Indenture.

 

“Merge Restricted Subsidiary” means any Restricted Subsidiary which owns Merge
Assets or Equity Interests in Subsidiaries that own Merge Assets.

 

“Restricted Payments” means “Restricted Payments” as defined in the Senior
Secured Notes Indenture.

 

“Significant Subsidiary” means a “Significant Subsidiary” as defined in the
Senior Secured Notes Indenture.

 

2

--------------------------------------------------------------------------------


 

“Specified Debt” means (a) any Junior Debt, (b) any Debt evidenced by the Senior
Secured Notes, and (c) any Junior Lien Debt (as defined in the Senior Secured
Notes Indenture).

 

(b)                                 Section 1.02 of the Credit Agreement
(Certain Defined Terms) is hereby further amended by amending and restating the
following defined terms to read as follows:

 

“Applicable Margin” means, for any day, with respect to the Commitment Fee or
any ABR Loan or Eurodollar Loan, as the case may be, the rate per annum set
forth in Table A below based upon the Borrowing Base Utilization Percentage then
in effect:

 

Table A - Borrowing Base Utilization Grid

 

Borrowing Base
Utilization Percentage

 

<25.0%

 

>25.0%
<50.0%

 

>50.0%
<75.0%

 

>75.0%
<90.0%

 

>90%

 

Eurodollar Loans

 

2.750

%

3.000

%

3.250

%

3.500

%

3.750

%

ABR Loans

 

1.750

%

2.000

%

2.250

%

2.500

%

2.750

%

Commitment Fee

 

0.375

%

0.375

%

0.500

%

0.500

%

0.500

%

 

“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.07.

 

“Change in Control” means a “Change of Control” as defined in the Senior Secured
Notes Indenture.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be the lesser of (i) such Lender’s Maximum Credit Amount and (ii) such
Lender’s Applicable Percentage of an amount equal to then effective Borrowing
Base.  For purposes of the Loan Documents, a Lender’s Commitment is deemed not
to be terminated unless (x) the Maximum Credit Amount of such Lender and the
Borrowing Base are both equal to $0, (y) the Maturity Date has occurred, or
(z) the Commitments have been terminated under Section 10.02.

 

“Customary Recourse Exceptions” means “Customary Recourse Exceptions” as defined
in the Senior Secured Notes Indenture.

 

3

--------------------------------------------------------------------------------


 

“Debt” has the meaning given the term “Indebtedness” in the Senior Secured Notes
Indenture.

 

“Disposition” means any sale, assignment, farm-out, conveyance or other transfer
of Property (and “Dispose” shall have the correlative meaning).

 

“Engineered Value” means the value attributed to the Oil and Gas Properties of
the Borrower or any Restricted Subsidiary of the Borrower in the applicable
Reserve Report based upon the discounted present value of the estimated net cash
flow to be realized from the production of Hydrocarbons from such Oil and Gas
Properties as set forth in such applicable Reserve Report.

 

“Junior Debt” means the Existing Unsecured Notes (as defined in Senior Secured
Notes Indenture) and any unsecured Debt incurred to refinance any such Debt.

 

“Junior Lien Debt” means “Junior Lien Debt” as defined in this Agreement prior
to the Amendment No. 13 Effective Date.

 

“LC Commitment” means $0.

 

“Lien” means a “Lien” as defined in the Senior Secured Notes Indenture.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (i) terminated from time to time in connection with termination of
the Aggregate Maximum Credit Amounts pursuant to Section 2.06(b) or
(ii) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

 

“Merge Designation” means any of the following or any combination of the
following: (a) any Merge Restricted Subsidiary is designated as, or otherwise
becomes, an Unrestricted Subsidiary (provided that, for the avoidance of doubt,
this clause (a) shall not include the transfer to, or purchase or other
acquisition by, any Unrestricted Subsidiary of any Merge Assets to the extent
otherwise permitted under this Agreement), (b) the Disposition of all or
substantially all of the Merge Assets to any Person other than the Borrower or
any Subsidiary Guarantor, (c) other than Merge Exempt Dispositions, the
Disposition of any portion of the Merge Assets to any Person other than the
Borrower or any Subsidiary Guarantor, and (d) the Disposition of any of the
Equity Interests in any Restricted Subsidiary that owns all or any portion of
the Merge Assets to any Person other than the Borrower or any Subsidiary
Guarantor.  For the avoidance of doubt, and notwithstanding anything herein to
the contrary, no Merge Designation (other than with the consent of the Required
Lenders as to a portion of the Merge Assets as noted in clause (c) above) is
permitted under the terms of this Agreement unless there is no Borrowing Base
Deficiency at such time and after giving effect to such Merge Designation and
such Merge Designation is otherwise permitted hereunder.

 

4

--------------------------------------------------------------------------------


 

“Merge Exempt Dispositions” means (a) Assets Swaps of undeveloped acreage
constituting Merge Assets on customary terms, (b) Dispositions of Merge Assets
up to an aggregate fair market value of less than $5,000,000 and
(c) Dispositions of any portion of the Merge Assets consented to by the Required
Lenders; provided that, at any time when the Borrowing Base is equal to or less
than $25.00, the Required Lenders are deemed to have consented to any such
Disposition so long as such Disposition is permitted hereunder.

 

“Restricted Subsidiary” means a “Restricted Subsidiary” as defined in the Senior
Secured Notes Indenture.

 

“Senior Secured Notes Indenture” means that certain Indenture dated as of the
Amendment No. 12 Effective Date, by and among the Borrower, as issuer, and the
Senior Secured Trustee, and one or more Credit Parties, as guarantors, and all
related documentation entered into in connection therewith (excluding Security
Instruments and the Collateral Agency Agreement), as in effect on the Amendment
No. 13 Effective Date and as may be amended, restated, modified or supplemented
from time to time thereafter with the written consent of the Administrative
Agent and the Required Lenders (or all the Lenders if such amendment,
restatement, modification or supplement would have the effect of reducing the
90% required under Section 13.03(d) of the Senior Secured Notes Indenture).

 

“Senior Secured Trustee” means UMB Bank, N.A., in its capacity as trustee for
the Senior Secured Notes.

 

“Subsidiary Guarantor” means (a) each existing Domestic Subsidiary of the
Borrower other than any Excluded Subsidiary and any Unrestricted Subsidiary and
(b) each future Domestic Subsidiary of the Borrower that guarantees the
Indebtedness pursuant to Section 8.13.

 

“Unrestricted Subsidiary” means an “Unrestricted Subsidiary” as defined in the
Senior Secured Notes Indenture.

 

(c)                                  Section 1.02 of the Credit Agreement
(Certain Defined Terms) is hereby further amended by deleting the defined terms
“Account Control Agreement”, “Acquisition Related Costs”, “Acquisition Swap
Agreement”, “Actual Production Volumes”, “Alpine Releases”, “Asset Swap”, “Cash
Equivalents”, “Casualty Event”, “Consolidated Cash Balance”, “Consolidated Net
Income”, “Continuing Lenders”, “CPDA”, “Disqualified Capital Stock”, “EBITDAX”,
“EOG PSA”, “Exchange Agreement”, “Excluded Accounts”, “Excluded Equity
Proceeds”, “Excluded Equity Proceeds Account”, “Investment”, “Liquidity”, “LLC
Agreement”, “Measurement Date”, “Non-Recourse Debt”, “Permitted Payments”,
“Permitted Refinancing Debt”, “Permitted Tax Distributions”, “Projected Target
Property PDP Volumes”, “Quarter-End Production Report”, “Remedial Work”,
“Restricted Payment”, “Secured Debt Incurrence”, “Secured Priority Debt
Incurrence”, “Senior Secured Debt”, “Senior Secured Leverage Ratio”, “Senior
Unsecured Debt Incurrence”, “Senior Unsecured Notes”, “Subject Acquisition”,
“Target

 

5

--------------------------------------------------------------------------------


 

Oil and Gas Properties”, “Tax Receivable Agreement”, “Total Debt”, and “Total
Leverage Ratio”  in their entirety.

 

(d)                                 Section 1.05 of the Credit Agreement
(Termination and Reduction of Aggregate Maximum Credit Amounts) is hereby
amended by amending and restating such section in its entirety to read as
follows:

 

Section 1.05                            Accounting Terms and Determinations. 
Accounting Terms and Determinations.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP as then in effect.  Notwithstanding the
foregoing, if at any time any change in GAAP or the application thereof (in any
event, the “Subject Change”), would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change (subject to the
approval of the Majority Lenders); provided that, until so amended,
(i) regardless of whether such request is made before or after such Subject
Change, such ratio or requirement shall continue to be computed in accordance
with GAAP without giving effect to such Subject Change, and (ii) the Borrower
shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such Subject Change. Notwithstanding the
foregoing clause (c), for purposes of this Agreement, (i) any lease that was
treated as an operating lease under GAAP at the time it was entered into and
that later becomes a Capital Lease as a result of the change in GAAP that occurs
upon a conversion to International Financial Reporting Standards during the life
of such lease, including any renewals, shall be treated as an operating lease
for all purposes under this Agreement, and (ii) any lease that is entered into
after the occurrence of the change in GAAP discussed in the foregoing clause
(i) shall be given the treatment provided for under GAAP, as so amended, for all
purposes under this Agreement.

 

(e)                                  Section 2.06 of the Credit Agreement
(Termination and Reduction of Aggregate Maximum Credit Amounts) is hereby
amended by amending and restating such section in its entirety to read as
follows:

 

Section 2.06                            Termination and Reduction of Aggregate
Maximum Credit Amounts.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date. If at any time the Aggregate Maximum Credit Amounts or the Borrowing Base
is terminated or reduced to zero, then

 

6

--------------------------------------------------------------------------------


 

the Commitments shall terminate on the effective date of such termination or
reduction other than as provided in Section 2.06(c) below.

 

(b)                                 Optional Termination of Commitments.

 

(i)                                    Subject to clause (ii) below, the
Borrower may at any time terminate the Commitments by reducing the Aggregate
Maximum Credit Amounts to $0.00; provided that such termination must be a
termination of the Commitments of all the Lenders, unless otherwise agreed to in
writing by all the Lenders.  A reduction of a Lender’s Maximum Credit Amount to
$0.00 shall automatically result in a termination of such Lender’s Commitment.

 

(ii)                                The Borrower shall notify the Administrative
Agent of any election to terminate the Commitments under Section 2.06(b)(i) at
least three Business Days prior to the effective date of such termination,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable; provided that a notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination of the Commitments shall be permanent and may not be
reinstated.

 

(c)                                  [Intentionally Omitted].

 

(f)                                   Section 2.07 of the Credit Agreement
(Borrowing Base) is hereby amended by amending and restating such section in its
entirety to read as follows:

 

Section 2.07                            Borrowing Base.

 

(a)                                 Borrowing Base.  For period from and
including the Amendment No. 13 Effective Date to but excluding the first
Redetermination Date thereafter, the Borrower has elected that, and the Required
Lenders have agreed that, the amount of the Borrowing Base shall be $25.00. 
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to this Section 2.07, Section 8.12(c) or
Section 9.11(d) or pursuant to Section 3(a) of Amendment No. 10.

 

(b)                                 Scheduled and Interim Redeterminations.  The
Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.07 (a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders on or about
April 1 and October 1 of each year, commencing October 1, 2016.  In addition,
the Administrative Agent may, at the direction of the Required Lenders, by
notifying the Borrower thereof,

 

7

--------------------------------------------------------------------------------


 

elect to cause the Borrowing Base to be redetermined once between each Scheduled
Redetermination (together with any redetermination described in the immediately
following sentence, an “Interim Redetermination”) in accordance with this
Section 2.07.  In addition to any Interim Redetermination described in the
immediately preceding sentence, upon the occurrence and during the continuance
of any Redetermination Event, the Administrative Agent or the Required Lenders
may, by notifying the Borrower thereof, elect to cause an additional
redetermination of the Borrowing Base.

 

(c)                                  Scheduled and Interim Redetermination
Procedure.  Subject to the last sentence of this Section 2.07:

 

(i)                                    Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  Upon receipt by the
Administrative Agent of (A) the Reserve Report and the certificate required to
be delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Section 8.11(a) and (c), and, in the case
of an Interim Redetermination, pursuant to Section 8.11(b) and (c) and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.11(c), as may, from time to time,
be reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time (which lending
criteria the Borrower acknowledges shall not apply with respect to the deemed
redeterminations set forth in the last sentence of this Section 2.07).  In no
event shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit
Amounts.

 

(ii)                                The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                                in the case of a Scheduled Redetermination,
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.11(a) and (c) in
a timely and complete manner, then on or before the March 15th and
September 15th of such year following the date of delivery or (2) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.11(a) and (c) in a timely and
complete manner, then

 

8

--------------------------------------------------------------------------------


 

promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

 

(B)                                in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports.

 

(iii)                            Any Proposed Borrowing Base that would increase
the Borrowing Base then in effect must be approved or deemed to have been
approved by all of the Lenders as provided in this Section 2.07(c)(iii); and any
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect must be approved or be deemed to have been approved by the Required
Lenders as provided in this this Section 2.07(c)(iii).  Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base.  If, at the end of such 15-day
period, any Lender has not communicated its approval or disapproval in writing
to the Administrative Agent, such silence shall be deemed to be an approval of
the Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, the Proposed
Borrowing Base, then the Proposed Borrowing Base shall become the new Borrowing
Base, effective on the date specified in Section 2.07(d).  If, however, at the
end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, the
Proposed Borrowing Base, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to all of the Lenders or
the Required Lenders, as applicable, and, so long as such amount does not
increase the Borrowing Base then in effect, such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d).

 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  Subject to the last sentence of this Section 2.07, after a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall promptly notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:

 

(i)                                    in the case of a Scheduled
Redetermination, (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.11(a) and (c) in a timely and

 

9

--------------------------------------------------------------------------------


 

complete manner, then on or about April 1 or October 1, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.11(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

 

(ii)                                in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.12(c) or
Section 9.11(d), whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

 

(e)                                  Mandatory Reductions in the Borrowing
Base.  In addition to the Borrowing Base redeterminations otherwise provided for
in this Section 2.07, the Borrowing Base shall be automatically reduced as
follows:

 

(i)                                    [Reserved];

 

(ii)                                With respect to any Oil and Gas Disposition,
if, after giving effect thereto, the sum of the aggregate Engineered Value of
the Oil and Gas Properties covered by all Oil and Gas Dispositions made since
the immediately preceding Scheduled Redetermination Date (as reasonably
determined by the Administrative Agent), exceeds five percent (5%) of the
Borrowing Base then in effect, then the Borrowing Base shall automatically be
reduced on the date such Oil and Gas Disposition is effected by an amount equal
to the value, if any, assigned to the Oil and Gas Properties subject to such Oil
and Gas Disposition in the then-effective Borrowing Base, as reasonably
determined by the Required Lenders; provided that, at any time that the
Borrowing Base is equal to or less than $25.00, the Required Lenders agree that
the value assigned to the Oil and Gas Properties being Disposed of are deemed to
be $0.

 

(iii)                            With respect to any Swap Event, if, after
giving effect thereto, the sum of all Swap Event Reduction Amounts in respect of
all Swap Events that have occurred since the immediately preceding Scheduled
Redetermination Date (as reasonably determined by the Administrative Agent),
exceeds five percent (5%) of the Borrowing Base then in effect, then the
Borrowing Base shall automatically be reduced on the date such Swap Event is
effected by an amount equal to the Swap Event Reduction Amount in respect
thereof, as reasonably determined by the Required Lenders; provided that, at any
time that the Borrowing Base is equal to or less than $25.00, the Required
Lenders agree that the Swap Event Reduction Amount in respect thereof is deemed
to be $0.

 

10

--------------------------------------------------------------------------------


 

(iv)                              Effective concurrently with the Merge
Designation, the Borrowing Base then in effect shall be automatically reduced to
$0; and

 

(v)                                  Effective immediately upon the Disposition
of any of the WAB Properties by the Borrower or any of the Borrower’s Restricted
Subsidiaries pursuant to the WAB Drillco unless the Required Lenders have
elected to call an Interim Redetermination of the Borrowing Base under the last
sentence of Section 2.07(b), the Borrowing Base then in effect shall be
automatically reduced by the value attributable to such WAB Properties in the
Borrowing Base as determined by the Administrative Agent (or, if the
determination made by the Administrative Agent is greater than $5,000,000, such
greater amount determined by the Required Lenders as value attributable to the
Borrowing Base); provided that, at any time that the Borrowing Base is equal to
or less than $25.00, the value attributable to such WAB Properties in the
Borrowing Base is deemed to be determined by the Administrative Agent as $0.

 

Notwithstanding anything to the contrary in this Section 2.07, with respect to
any redetermination of the Borrowing Base on or after the Amendment No. 13
Effective Date, unless otherwise agreed by the Borrower and the Required Lenders
(or, in the case of any increase in the Borrowing Base, all of the Lenders),
(a) the Borrowing Base is automatically deemed to be redetermined and set on the
date of each such redetermination at the lesser of (x) $25.00 and (y) the amount
of the Borrowing Base in effect immediately prior to such redetermination,
(b) no further action by any party is required to effect the foregoing deemed
redetermination, and (c) no other action required under Section 2.07(c) or
2.07(d) shall be required as to the foregoing deemed redetermination, including
but not limited to, the proposal of a new Borrowing Base by the Administrative
Agent, delivery of any Engineering Report by the Borrower, the delivery of any
Proposed Borrowing Base Notice by the Administrative Agent, any approval or
disapproval of the foregoing deemed redetermination, and the delivery of a New
Borrowing Base Notice.

 

(g)                                  Section 2.08(i) of the Credit Agreement
(Replacement of Issuing Bank) is hereby amended by deleting the words “pursuant
to Section 3.05(b)” therein.

 

(h)                                 Section 2.08(j) of the Credit Agreement
(Cash Collateralization) is hereby amended by amending and restating such
section in its entirety to read as follows:

 

(j)                                    Cash Collateralization.  If (i) any Event
of Default shall occur and be continuing and the Borrower receives notice from
the Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this Section 2.08(j), (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), or (iii) the
Borrower is otherwise required to provide cash collateral to secure the Fronting
Exposure with respect to any Defaulting Lender, then the Borrower shall deposit,
in an account with the Administrative

 

11

--------------------------------------------------------------------------------


 

Agent, in the name of the Administrative Agent and for the benefit of the
Secured Parties, an amount in cash equal to (x) in the case of an Event of
Default, the LC Exposure, (y) in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), and
(z) in the case of a Defaulting Lender, the amount as required in
Section 5.06(d), in any event, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Bankruptcy Event.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank and the Secured Parties, an exclusive
first priority and continuing perfected security interest in and Lien on such
account and all cash, checks, drafts, certificates and instruments, if any, from
time to time deposited or held in such account, all deposits or wire transfers
made thereto, any and all investments purchased with funds deposited in such
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.08(j) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any Guarantor may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s or the
Guarantors’ obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be

 

12

--------------------------------------------------------------------------------


 

returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

 

(i)                                     Article II of the Credit Agreement (The
Credits) is hereby amended by adding the following Section 2.09 thereto:

 

Section 2.09                            Additional Lenders.  So long as no Event
of Default has occurred and is continuing and the Revolving Credit Exposure is
equal to $0, upon notice to the Administrative Agent, the Borrower may from time
to time add one or more Eligible Counterparties to this Agreement as Lenders
hereunder (each, an “Additional Lender”).  The Borrower shall cause each such
Additional Lender to execute and deliver to the Administrative Agent an
agreement substantially in the form of Exhibit J (an “Additional Lender
Agreement”), together with an Administrative Questionnaire and a processing and
recordation fee of $3,500.  From and after the effective date specified in the
Additional Lender Agreement (i) such Additional Lender shall be a party to this
Agreement and have the rights and obligations of a Lender hereunder and
(ii) such Additional Lender shall have a Maximum Credit Amount of $0.01, and
such Maximum Credit Amount shall be deemed to be part of, and an increase to,
the Aggregate Maximum Credit Amounts hereunder.

 

(j)                                    Section 3.02(c) of the Credit Agreement
(Post-Default Rate) is hereby amended by replacing the reference therein to
“Section 10.01(a), (b), (i) or (j)” with a reference to “Section 10.01(a), (b),
(h) or (i)”.

 

(k)                                 Section 5.04(b) of the Credit Agreement
(Replacement of Lenders) is hereby amended by amending and restating such
subsection in its entirety to read as follows:

 

(b)  Replacement of Lenders.  If (i) any Lender does not consent to any proposed
increase in or reaffirmation of the Borrowing Base, (ii) any Lender is a
Defaulting Lender, (iii) in connection with any consent to or approval of any
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender or the consent of each Lender affected
thereby, the consent of the Required Lenders shall have been obtained but any
Lender has not so consented to or approved such proposed amendment, waiver,
consent or release, (iv) in connection with any consent to or approval of any
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of the Required Lenders, the consent of the Majority
Lenders shall have been obtained but any Lender has not so consented to or
approved such proposed amendment, waiver, consent or release, or (v) any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any Indemnified Tax or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then, in any
such case, (A) the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, and (B) the Administrative Agent may
as to any Defaulting Lender upon notice to such Lender and the Borrower, require
that such Lender assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04), all its interests,
rights and obligations under this Agreement to a

 

13

--------------------------------------------------------------------------------


 

permitted assignee that shall assume such obligations (which assignee may be
another Lender, if such Lender accepts such assignment); provided that such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts).  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. 
Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment and delegation if such Lender (or any Affiliate of such Lender) is a
Hedge Bank with an outstanding Swap Agreement or outstanding Hedge Obligations,
unless on or prior to the date of such assignment and delegation, all such Swap
Agreements have been terminated or novated to another Person on terms and
conditions reasonably satisfactory to such Hedge Bank and such Hedge Bank shall
have received payment in full in cash of all Hedge Obligations, including Hedge
Obligations payable to it in connection with such termination or novation.  Each
Lender hereby agrees to make such assignment and delegations required under this
Section 5.04.

 

(l)                                     Article VII of the Credit Agreement
(Representations and Warranties) is hereby amended by amending and restating the
first line thereof to read as follows:

 

The Borrower represents and warrants to the Secured Parties that:

 

(m)                             Section 7.11 of the Credit Agreement
(Disclosure; No Material Misstatements) is hereby amended by deleting the
language “(excluding Engineering Reports)” in the second sentence thereof.

 

(n)                                 Section 7.15 of the Credit Agreement
(Location of Business and Offices) is hereby amended by amending and restating
the second sentence thereof to read as follows:

 

Schedule 7.15 shall be automatically supplemented by any notice delivered in
connection with the joinder of any Subsidiary under the Guarantee Agreement and
the Security Agreement pursuant to Section 8.13.

 

(o)                                 Article VIII of the Credit Agreement
(Affirmative Covenants) is hereby amended by amending and restating the first
paragraph thereof in its entirety to read as follows:

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination) and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower and Jones Parent each covenant and agree with the
Lenders that:

 

14

--------------------------------------------------------------------------------


 

(p)                                 Section 8.01 of the Credit Agreement
(Financial Statements; Other Information) is hereby amended by amending and
restating such section in its entirety to read as follows:

 

Section 8.01                            Financial Statements; Other
Information.  Jones Parent shall furnish to the Administrative Agent and each
Lender:

 

(a)  all notices, reports, documents, certificates, and other information
required to be delivered to the Senior Secured Trustee or any holder of Senior
Secured Notes under Section 4.03 of the Senior Secured Notes Indenture, as and
when required thereunder and in such form as required therein; provided that the
filing of the foregoing with the SEC for public availability on the SEC’s EDGAR
system (or any successor public system) shall be deemed to satisfy Jones
Parent’s delivery obligation with respect to the foregoing;

 

(b)  prompt written notice (and in any event within ten (10) days prior thereto
or such later date as may be reasonably acceptable to the Administrative Agent)
of any change (i) in the location of the Borrower’s or any Guarantor’s chief
executive office or principal place of business, (ii) in the Borrower’s or any
Guarantor’s organizational identification number in such jurisdiction of
organization, and (iii) in the Borrower’s or any Guarantor’s federal taxpayer
identification number;

 

(c)  [reserved]; and

 

(d)  within 45 days after a fiscal quarter end (or 90 days for the fiscal
quarter end that is also a fiscal year end), a certificate of a Financial
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Credit Parties in effect on such date, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the then net mark-to-market value
therefor, any credit support agreements relating thereto, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

 

(q)                                 Section 8.02 of the Credit Agreement
(Notices of Material Events) is hereby amended by amending and restating such
section in its entirety to read as follows:

 

Section 8.02                            Notices of Material Events.  Promptly,
and in any event within five Business Days after any Responsible Officer of the
Borrower obtains knowledge thereof, the Borrower will furnish to the
Administrative Agent (for distribution to the Lenders) written notice of the
occurrence of any Default.  Each notice delivered under this Section 8.02 shall
be accompanied by a statement of a Responsible Officer setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

 

(r)                                    Section 8.03 of the Credit Agreement
(Existence; Conduct of Business) is hereby amended by amending and restating
such section in its entirety to read as follows:

 

15

--------------------------------------------------------------------------------


 

Section 8.03                            Existence; Conduct of Business.  The
Borrower and Jones Parent will, and will cause each of the Subsidiary Guarantors
to, comply with the terms of Sections 4.13 and 4.14 of the Senior Secured Notes
Indenture; provided that, notwithstanding the foregoing, neither the Borrower
nor Jones Parent shall, nor shall it permit any Subsidiary Guarantor to, take
any such action or refrain from taking any such action which (a) would be
prohibited under Section 9.10 of this Agreement, or (b) solely with respect to
compliance with clause (b) of Section 4.14 of the Senior Secured Notes
Indenture, would be adverse to the Secured Parties in any material respect.

 

(s)                                   Section 8.04 of the Credit Agreement
(Payment of Taxes) is hereby amended by amending and restating such section in
its entirety to read as follows:

 

Section 8.04                            Payment of Taxes.  The Borrower and
Jones Parent will, and will cause each of the Subsidiary Guarantors to pay,
prior to delinquency, all material taxes, assessments, and governmental levies
except such as are contested in good faith and by appropriate proceedings or
where the failure to effect such payment is not adverse in any material respect
to the Secured Parties.

 

(t)                                    Section 8.06 of the Credit Agreement
(Insurance) is hereby amended by amending and restating such section in its
entirety to read as follows:

 

Section 8.06                            Insurance.  The Borrower will, and will
cause each of the Subsidiary Guarantors to, comply with the terms of
Section 13.08 of the Senior Secured Notes Indenture.

 

(u)                                 Section 8.08 of the Credit Agreement
(Compliance with Laws) is hereby amended by amending and restating such section
in its entirety to read as follows:

 

Section 8.08                            Compliance with Laws.  The Borrower and
Jones Parent will, and will cause each of the Subsidiary Guarantors to, comply
with all laws, rules, regulations and orders of any Governmental Authority
(including Environmental Laws) applicable to them or their Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(v)                                 Section 8.11 of the Credit Agreement
(Reserve Reports) is hereby amended by amending and restating such section in
its entirety to read as follows:

 

Section 8.11                            Reserve Reports.

 

(a)  On or before March 1 and September 1 of each year, commencing March 1,
2015, the Borrower shall furnish to the Administrative Agent (for distribution
to the Lenders) a Reserve Report evaluating the Oil and Gas Properties of the
Credit Parties as of January 1 (or December 31) or July 1 (or June 30), as
applicable, of such year.  The Reserve Report to be delivered on or before
March 1 of each year shall be prepared by one or more Approved Petroleum
Engineers, and the Reserve Report to be delivered on or before September 1 of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report

 

16

--------------------------------------------------------------------------------


 

to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding January 1 (or December 31) Reserve
Report.  The foregoing provisions of this Section 8.11(a) shall not be required
unless the Borrowing Base then in effect is, or the proposed Borrowing Base to
be in effect is, greater than $25.00.

 

(b)  In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent (for distribution to the Lenders) a Reserve Report
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 (or December 31) Reserve Report.  For any Interim Redetermination
requested by the Administrative Agent or the Borrower pursuant to
Section 2.07(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request. The
foregoing provisions of this Section 8.11(b) shall not be required unless the
Borrowing Base then in effect is, or the proposed Borrowing Base to be in effect
is, greater than $25.00.

 

(c)  With the delivery of each Reserve Report to the Administrative Agent
pursuant to Section 8.11(a), the Borrower is deemed to have represented and
warranted to the Administrative Agent and the Lenders that, in all material
respects: (i) the information contained in the Reserve Report then delivered and
any other information delivered in connection therewith is true and correct (it
being understood that projections concerning volumes and production and cost
estimates contained in such report are necessarily based upon professional
opinions, estimates and projections upon which such Person is relying when
making such certifications), (ii) the Borrower and the Subsidiary Guarantors own
good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report and such Properties are free of all Liens except for Liens
permitted by Section 9.03 (subject to receipt of assignments from ExxonMobil
under farmout agreements which are not more than twelve months past first
production and subject to receipt of assignments from all other farmors under
farmout agreements which are not more than six months past first production),
and (iii) the Engineered Value of such Oil and Gas Properties that are Mortgaged
Properties represents (A) at all times prior to the Merge Trigger Date, at least
90% (by value) of the Merge Assets and (B) at all times, at least 90% (by value)
of all Oil and Gas Properties of the Credit Parties evaluated in such Reserve
Report.

 

(w)                               Section 8.12 of the Credit Agreement (Title
Information) is hereby amended by amending and restating such section in its
entirety to read as follows:

 

Section 8.12                            Reserve Report under Senior Secured
Notes Indenture.

 

(a)  The Borrower shall deliver to the Administrative Agent a copy of each
reserve report delivered to the Senior Secured Trustee pursuant to the Senior
Secured Notes Indenture together with any officer’s certificate accompanying
such reserve report.

 

17

--------------------------------------------------------------------------------


 

With the delivery of each reserve report to the Administrative Agent pursuant to
this Section 8.12, the Borrower is deemed to have represented and warranted to
the Administrative Agent and the Lenders that, in all material respects: 
(a) such reserve report has been prepared in accordance with the procedures used
in the immediately preceding reserve report delivered to the Senior Secured
Trustee pursuant to the Senior Secured Notes Indenture; (b) the information
contained in such reserve report and any other information delivered in
connection therewith is true and correct in all material respects; and (c) none
of the Proved Reserves (as defined in the Senior Secured Notes Indenture)
included in such reserve report have been transferred, assigned or otherwise
disposed of since the date of such reserve report except for those Oil and Gas
Properties (as defined in the Senior Secured Notes Indenture) described in the
accompanying officer’s certificate to the Senior Secured Trustee as having been
disposed of.

 

(b) [Intentionally Omitted].

 

(c)  [Intentionally Omitted].

 

(x)                                 Section 8.13 of the Credit Agreement
(Additional Collateral; Additional Guarantors) is hereby amended by amending and
restating such section in its entirety to read as follows:

 

Section 8.13                            Additional Collateral; Additional
Guarantors.

 

(a) In connection with each redetermination of the Borrowing Base (including any
deemed redetermination of the Borrowing Base), the Borrower shall review the
Reserve Report and the list of current Mortgaged Properties that constitute Oil
and Gas Properties to ascertain whether such Mortgaged Properties represent
(x) at all times prior to the Merge Trigger Date, at least 90% (by value) of the
Merge Assets and (y) at all times, at least 90% of the Engineered Value of the
Oil and Gas Properties evaluated in the most recently completed Reserve Report
after giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that such Mortgaged Properties do not
represent (x) at all times prior to the Merge Trigger Date, at least 90% (by
value) of the Merge Assets and (y) at all times, at least 90% of such Engineered
Value, then: (i) other than in connection with the Borrowing Base redetermined
for fall 2017, the Borrower shall, and shall cause the Subsidiary Guarantors to,
grant, within thirty (30) days of delivery of the certificate required under
Section 8.11(c) (or such later date as may be acceptable to the Administrative
Agent), to the Collateral Agent as security for the Priority Lien Obligations a
first-priority Lien interest (subject to Excepted Liens other than Excepted
Liens described in clause (h) of such definition) on additional Oil and Gas
Properties evaluated in the most recently completed Reserve Report not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties that constitute Oil and Gas Properties will
represent (x) prior to the Merge Trigger Date, at least 90% (by value) of the
Merge Assets and (y) at all times, at least 90% of such Engineered Value, and
(ii) in connection with the Borrowing Base redetermined for fall 2017, the
Borrower shall, and shall cause the Subsidiary Guarantors to, grant, within
forty-five (45) days after the

 

18

--------------------------------------------------------------------------------


 

Amendment No. 11 Effective Date (or such later date as may be acceptable to the
Administrative Agent), to the Collateral Agent as security for the Priority Lien
Obligations a first-priority Lien interest (subject to Excepted Liens other than
Excepted Liens described in clause (h) of such definition) on additional Oil and
Gas Properties evaluated in the most recently completed Reserve Report not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, the Mortgaged Properties that constitute Oil and Gas Properties
will represent (x) prior to the Merge Trigger Date, at least 90% (by value of
the Merge Assets and (y) at all times, at least 90% of such Engineered Value. 
All such Liens will be created and perfected by and in accordance with the
provisions of deeds of trust, security agreements and financing statements or
other Security Instruments, all in form and substance reasonably satisfactory to
the Collateral Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.13(b).  Notwithstanding the
foregoing, so long as the Borrowing Base then in effect is, or the proposed
Borrowing Base to be in effect is, less than or equal to $25.00, for purposes of
this Section 8.13(a), the term “Reserve Report” shall refer to the Reserve
Report (as defined in the Senior Secured Notes Indenture) most recently
delivered to the Senior Secured Trustee pursuant to the Senior Secured Notes
Indenture.

 

(b) (b)               If the Borrower or any of its Restricted Subsidiaries
acquires or creates another Restricted Subsidiary, or redesignates an
Unrestricted Subsidiary as a Restricted Subsidiary, in each case other than a
Foreign Subsidiary, the Borrower shall promptly, but in any event no later than
30 Business Days after the formation, acquisition or designation or
redesignation as a Restricted Subsidiary (or other similar event) of any such
Subsidiary (or such later date as may be acceptable to the Administrative
Agent), (i) cause such Subsidiary to execute and deliver supplements to the
Guarantee Agreement, the Security Agreement, and the Collateral Agency
Agreement, (ii) cause all of the Equity Interests of such Subsidiary to be
pledged to the Collateral Agent, for the benefit of the Priority Lien Secured
Parties, and to the extent such Equity Interests are certificated, cause such
original stock or other certificates evidencing such Equity Interests, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof, to be delivered to the Collateral Agent,
and (iii) cause such Subsidiary to execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent; provided that the foregoing requirement
shall not apply to any newly acquired or created Restricted Subsidiary that
constitutes an Immaterial Subsidiary (as defined in the Senior Secured Notes
Indenture) until such time as it ceases to be an Immaterial Subsidiary (as
defined in the Senior Secured Notes Indenture).

 

(c) Notwithstanding anything to the contrary herein or in any Loan Document, if
any Lien or guaranty is required to secure or guarantee any Specified Debt,
Jones Parent and the Borrower shall, and shall cause each of its Subsidiaries
to, provide analogous guaranties to the Administrative Agent and grant  to the
Collateral Agent, and perfect, a senior Lien on the same Property for the
benefit of the Priority Lien Secured

 

19

--------------------------------------------------------------------------------


 

Parties during at least the same period of time as required for such Specified
Debt so that, so long as such Debt is outstanding, no obligor is obligated with
respect to such Debt that is not obligated with respect to the Indebtedness, and
no Property shall serve as collateral securing such Debt that is not also
serving as Collateral securing the Indebtedness of a senior basis.

 

(d)                                 Promptly after the delivery of each Security
Document (as defined in the Senior Secured Notes Indenture) to the Collateral
Agent, the Borrower will deliver copies thereof to the Administrative Agent.

 

(e)                                  The Borrower and Jones Parent will, and
will cause each of the Subsidiary Guarantors to, comply with the terms of
Section 13.03 of the Senior Secured Notes Indenture.  Concurrently with the
delivery to the Senior Secured Trustee of the officer’s certificate required
under the last sentence of Section 13.03(d) of the Senior Secured Notes
Indenture, the Borrower shall provide a copy of such certificate to the
Administrative Agent.

 

(y)                                 Section 9.02 of the Credit Agreement (Debt)
is hereby amended by amending and restating such section in its entirety to read
as follows:

 

Section 9.02                            Debt.  The Borrower will not, and will
not permit any of the Subsidiary Guarantors to, incur any Debt, except the
following:

 

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents; and

 

(b) Debt that is permitted to be incurred by the terms of Section 4.09 of the
Senior Secured Notes Indenture.

 

(z)                                  Section 9.03 of the Credit Agreement
(Liens) is hereby amended by amending and restating such section in its entirety
to read as follows:

 

Section 9.03                            Liens.  The Borrower will not, and will
not permit any of the Subsidiary Guarantors to, create, incur, assume or permit
to exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a) Liens securing the payment of any Indebtedness and any other Priority Lien
Obligations (including the Senior Secured Notes) created pursuant to the
Security Instruments; and

 

(b) Liens that are permitted under Section 4.12 of the Senior Secured Notes
Indenture.

 

(aa)                          Section 9.04 of the Credit Agreement (Dividends,
Distributions and Redemptions) is hereby amended by amending and restating such
section in its entirety to read as follows:

 

20

--------------------------------------------------------------------------------


 

Section 9.04                            Restricted Payments.  The Borrower will
not, and will not permit any of the Subsidiary Guarantors to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment without
the prior approval of the Majority Lenders, other than Restricted Payments
permitted by Section 4.07 of the Senior Secured Notes Indenture; provided that a
copy of the resolutions required to be delivered to the Senior Secured Trustee
under the last paragraph thereof shall also have been delivered to the
Administrative Agent.

 

(bb)                          Section 9.10 of the Credit Agreement (Mergers,
Etc.) is hereby amended by amending and restating such section in its entirety
to read as follows:

 

Section 9.10                            Mergers, Etc. Neither the Borrower nor
any of the Guarantors will merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of related transactions) all or substantially all of its Property to
any other Person, other than as permitted by Section 5.01 or 10.04 of the Senior
Secured Notes Indenture; provided that (a) the Person formed by or surviving any
such consolidation or merger (if other than the Borrower or such Guarantor) or
the Person to which such sale, assignment, transfer, conveyance, lease or other
disposition has been made (i) shall have assumed all the obligations of such
Borrower or such Guarantor under the Loan Documents and such other documents
evidencing or governing any Indebtedness pursuant to such documentation in a
form reasonably satisfactory to the Administrative Agent and (ii) shall have
taken such action (or have agreed to take such action) as may be necessary to
cause any Property that constitutes Collateral owned by or transferred to such
Person to be subject to a Priority Lien (as defined in the Senior Secured Notes
Indenture) in the manner and to the extent required under this Agreement and the
other Loan Documents and shall deliver an opinion of counsel as to the
enforceability of any amendments, supplements or other instruments with respect
to the Loan Documents to be executed, delivered, filed and recorded, as
applicable, and such other matters as the Administrative Agent or the Collateral
Agent, as applicable, may reasonably request and (b) the Borrower or such
Guarantor shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each in form and substance reasonably
satisfactory to the Administrative Agent and stating that such consolidation,
merger or disposition and such Loan Documents executed in connection therewith,
if any, comply with this Agreement and the other Loan Documents.

 

(cc)                            Section 9.11 of the Credit Agreement (Sale of
Properties) is hereby amended by amending and restating such section in its
entirety to read as follows:

 

Section 9.11                            Sale of Properties.

 

(a)  The Borrower will not, and will not permit any of the Subsidiary Guarantors
to consummate any Asset Sale except in accordance with Section 4.10 of the
Senior Secured Notes Indenture.

 

(b)  [Intentionally Omitted].

 

21

--------------------------------------------------------------------------------


 

(c)  [Intentionally Omitted].

 

(d)  [Intentionally Omitted].

 

(dd)                          Section 9.12 of the Credit Agreement (Transactions
with Affiliates) is hereby amended by amending and restating such section in its
entirety to read as follows:

 

Section 9.12                            Transactions with Affiliates. The
Borrower will not, and will not permit any of the Subsidiary Guarantors to,
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property or the rendering of any service, with any of their
respective Affiliates other than transactions that are permitted by Section 4.11
of the Senior Secured Notes Indenture; provided that, concurrently with the
delivery of the officer’s certificate required under Section 4.11(a)(2) of the
Senior Secured Notes Indenture, the Borrower shall deliver a copy of such
certificate to the Administrative Agent.

 

(ee)                            Section 9.14 of the Credit Agreement (Negative
Pledge Agreements; Dividend Restrictions ) is hereby amended by amending and
restating such section in its entirety to read as follows:

 

Section 9.14                            Negative Pledge Agreements; Dividend
Restrictions. The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, incur, assume or suffer to exist any contract, agreement or
understanding (other than this Agreement or the Security Instruments) which in
any way prohibits or restricts the granting, conveying, creation or imposition
of any Lien on its Property in favor of the Collateral Agent or restricts any
Restricted Subsidiary from paying dividends or making distributions to the
Borrower or any Subsidiary Guarantor, in each case unless permitted by
Section 4.08 of the Senior Secured Notes Indenture.

 

(ff)                              Section 9.17 of the Credit Agreement (Change
in Business; Corporate Structure; Accounting Change) is hereby amended by
amending and restating such section in its entirety to read as follows:

 

Section 9.17                            Change in Business.  Each of the
Borrower and the Subsidiary Guarantors shall not, and shall not permit any
Restricted Subsidiary to, engage in any business or activity other than as
permitted by Section 4.13 of the Senior Secured Notes Indenture.

 

(gg)                            Section 9.20 of the Credit Agreement (Prepayment
of Certain Debt and Other Obligations; Amendment of Terms) is hereby amended by
amending and restating such section in its entirety to read as follows:

 

Section 9.20                            Prepayment of Certain Debt and Other
Obligations.  Neither the Borrower nor Jones Parent shall, and Jones Parent
shall not permit any of its Subsidiaries to prepay, redeem, purchase, defease,
establish a sinking fund or otherwise satisfy prior to the scheduled maturity
thereof in any manner the principal amount of any

 

22

--------------------------------------------------------------------------------


 

Specified Debt (each, a “Specified Debt Payment”) other than (i) the Senior
Secured Notes or (ii) as permitted by Section 4.07 of the Senior Secured Notes
Indenture; provided that in no event shall any Specified Debt Payment be made
with the proceeds of any Asset Sale unless either (i) before and after giving
effect to such Specified Debt Payment, the Hedged Volume on the date such
Specified Debt Payment is made does not exceed 100% of (y) the anticipated
projected production from Oil and Gas Properties of the Borrower and the
Guarantors set forth in the most recently delivered Reserve Report (as defined
in the Senior Secured Notes Indenture) plus (z) additional anticipated
production attributable to Oil and Gas Properties of the Borrower and the
Guarantors which have been acquired, or which the Borrower or any Subsidiary
Guarantor is contractually bound to acquire, since the effective date of such
Reserve Report as determined in good faith by the Borrower, or (ii) the Borrower
has satisfied each of the following conditions:  (A) notice of such Specified
Debt Payment has been given by the Borrower to each Hedge Bank at least 10
Business Days prior to such Specified Debt Payment (or such shorter notice as
accepted by each Hedge Bank), (ii) each Swap Agreement with each Hedge Bank
shall have been terminated other than to the extent a Hedge Bank has elected not
to terminate a Swap Agreement after receipt of such notice, and (iii) all
outstanding Hedge Obligations, including such arising as a result of the
terminations required under the preceding clause (ii), shall have been paid in
full with immediately available funds.

 

(hh)                          Section 10.01 of the Credit Agreement (Events of
Default) is hereby amended by amending and restating such section in its
entirety to read as follows:

 

Section 10.01                     Events of Default. One or more of the
following events shall  constitute an “Event of Default”:

 

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of thirty days.

 

(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Guarantors in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made (except that such materiality
qualifier shall not be applicable to any representation or warranty that already
is qualified or modified by materiality in the text thereof).

 

23

--------------------------------------------------------------------------------


 

(d)  the Borrower or any Guarantor shall fail to observe or perform any
applicable covenant, condition or agreement contained in Section 8.02,
Section 9.10, Section 9.11 or Section 9.20.

 

(e)  the Borrower or any of the Guarantors shall fail to observe or perform any
applicable covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 60 days (or, solely with respect to Section 8.01(a), 180 days) after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender).

 

(f)  [Intentionally Omitted].

 

(g)  any Event of Default (as defined in the Senior Secured Notes Indenture)
shall occur (including, but not limited to, any Bankruptcy Event).

 

(h)  any holder of Specified Debt, or any beneficiary of any Lien securing
Specified Debt, enforces or exercises any rights or remedies with respect to any
Collateral.

 

(i)  any Loan Document after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with its terms against the
Borrower, Jones Parent, or a Guarantor party thereto or shall be repudiated by
any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any of the collateral purported to be covered thereby,
except (i) to the extent permitted by the terms of this Agreement or such other
Loan Document, or (ii) with respect to collateral the aggregate value of which,
for all such collateral, does not exceed at any time, $10,000,000, or the
Borrower, Jones Parent, any Guarantor or any Affiliate shall so state in
writing.

 

(j)  a Change in Control shall occur and neither of the following conditions
have been satisfied:

 

(A)  the Hedged Volume on the date of such Change in Control does not exceed
100% of (y) the anticipated projected production from Oil and Gas Properties of
the Borrower and the Guarantors set forth in the most recently delivered Reserve
Report (as defined in the Senior Secured Notes Indenture) plus (z) additional
anticipated production attributable to Oil and Gas Properties of the Borrower
and the Guarantors which have been acquired, or which the Borrower or any
Subsidiary Guarantor is contractually bound to acquire, since the effective date
of such Reserve Report as determined in good faith by the Borrower.

 

(B)  the Borrower has satisfied each of the following conditions:  (i) notice of
such Change in Control has been given by the Borrower to each Hedge Bank at

 

24

--------------------------------------------------------------------------------


 

least 10 Business Days prior to such Change in Control (or such shorter notice
as accepted by each Hedge Bank), (ii) each Swap Agreement with each Hedge Bank
shall have been terminated other than to the extent a Hedge Bank has elected not
to terminate a Swap Agreement after receipt of such notice, and (iii) all
outstanding Hedge Obligations, including such arising as a result of the
terminations required under the preceding clause (ii), shall have been paid in
full with immediately available funds.

 

(k)  any material provision of the Intercreditor Agreement shall, for any reason
(other than an amendment, consent or termination of the Intercreditor Agreement
entered into in accordance with the terms thereof), cease to be valid and
binding or otherwise cease to be in full force and effect against any holder of
the applicable Junior Debt or any representative of such holders.

 

(l)  any material provision of the Collateral Agency Agreement shall, for any
reason (other than an amendment, consent or termination of the Collateral Agency
Agreement entered into in accordance with the terms thereof), cease to be valid
and binding or otherwise cease to be in full force and effect against any holder
of the applicable Senior Secured Note or any representative of such holders.

 

(ii)                                  Section 10.02(a) of the Credit Agreement
(Remedies) is hereby amended by amending and restating such subsection in its
entirety to read as follows:

 

(a)  In the case of an Event of Default (other than a Bankruptcy Event), at any
time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of a Bankruptcy Event, the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

 

25

--------------------------------------------------------------------------------


 

(jj)                                Section 12.04(b)(i) of the Credit Agreement
(Successors and Assigns) is hereby amended by amending and restating such
subsection in its entirety to read as follows:

 

(b)  (i)  Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender (the “Assignor Lender”) may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, it being
understood that the Borrower may withhold its consent to any such assignment if
such assignment would result in a “Termination Event” or an “Event of Default”
or a similar event under any Swap Agreement to which the assignor or any
Affiliate of the assignor is a party (and such withholding of consent shall be
deemed to be reasonable)) of:

 

(A)  the Borrower, provided that (i) no consent of the Borrower shall be
required if such assignment is to (x) a Lender, an Affiliate of a Lender or an
Approved Fund (the “Assignee Lender”) and, in each such case, any Swap
Agreements between the Borrower and any of its Subsidiaries, on the one hand,
and the Assignor Lender (or an Affiliate of the Assignor Lender), on the other
hand, shall have been novated to such Assignee Lender (or an Affiliate of the
Assignee Lender) (to the extent necessary, and in a form sufficient, to prevent
a “Termination Event”, an “Event of Default”, or a similar event under any Swap
Agreement to which the Assignor Lender or any Affiliate of the Assignor Lender
is a party), or (y) if an Event of Default has occurred and is continuing; and
(ii) the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 days after having received notice thereof; and

 

(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

 

(kk)                          Section 12.14 of the Credit Agreement (Collateral
Matters; Swap Agreements) is hereby amended by amending and restating such
section in its entirety to read as follows:

 

Section 12.14                     Collateral Matters; Swap Agreements.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Indebtedness shall also extend to and be
available to Hedge Banks on a pro rata basis in respect of any Hedge Obligations
(to the extent limited in the definition thereof) and to the Lenders and their
respective Affiliates on a pro rata basis in respect of any Bank Product
Obligations.  Except as otherwise provided in the Collateral Agency Agreement,
this Agreement, or an Intercreditor Agreement, no Lender or any Affiliate of a
Lender shall have any voting rights under any Loan Document as a result of the
existence of such Hedge Obligations or such Bank Production Obligations.  Except
as otherwise provided in the Collateral Agency Agreement, this Agreement, or an
Intercreditor Agreement, no Lender or any Affiliate of a Lender, in its capacity
as a Hedge Bank or as the provider of Bank Products, that obtains the benefits
of any Guarantee and Collateral Agreement or any Security Instrument by virtue
of the provisions hereof or of any

 

26

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreement or any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
(including under Section 12.02) or under any other Loan Document or otherwise in
respect of any collateral or Mortgaged Property (including the release or
impairment of any collateral or Mortgaged Property) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.

 

(ll)                                  Article 12 of the Credit Agreement
(Miscellaneous) is hereby amended by adding the following new Section 12.22 to
the end therof:

 

Section 12.22                     Conflicts with Collateral Agency Agreement. 
In the event of any conflict between this Agreement and the Collateral Agency
Agreement, the Collateral Agency Agreement shall control.

 

(mm)                  Sections 7.04(c), 7.16(a), 8.05, 8.07, 8.09, 8.10, 8.14,
8.15, 8.16, 8.17, 8.18, 9.01, 9.05, 9.06, 9.07, 9.08, 9.09, 9.13, 9.15, 9.16,
and 9.18 are hereby amended by amending and restating each of such sections in
their entirety to read as follows:

 

[Intentionally Omitted].

 

(nn)                          Annex I to the Credit Agreement is hereby amended
and restated in its entirety to read as set forth on Annex I hereto.

 

(oo)                          The Credit Agreement is hereby amended by adding a
new Exhibit J thereto in the form attached hereto as Exhibit J.

 

Section 5.                                          Credit Parties
Representations and Warranties.  Each Credit Party represents and warrants that:
(a) after giving effect to this Agreement, the representations and warranties of
the Borrower and the Guarantors contained in the Amended Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any such
representation or warranty that already is qualified or modified by materiality
in the text thereof) on and as of the Effective Date as if made on as and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) as of
such earlier date; (b) after giving effect to this Agreement, no Event of
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate or limited liability
company power and authority of such Credit Party and have been duly authorized
by appropriate corporate or limited liability company action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Credit Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and

 

27

--------------------------------------------------------------------------------


 

subsisting and secure the Indebtedness (as such Indebtedness may be increased as
a result of the transactions contemplated hereby).

 

Section 6.                                          Conditions to
Effectiveness.  This Agreement shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent on or before the Effective Date:

 

(a)                                 The Administrative Agent, the Arranger and
the Lenders shall have received, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Amended Credit Agreement (including, without
limitation, the reasonable fees and expenses of Bracewell LLP, as special
counsel to the Administrative Agent).

 

(b)                                 The Borrower shall have repaid in full in
immediately available funds all outstanding Loans, reimbursement obligations
with respect to LC Disbursements, fees, and all interest outstanding under the
Amended Credit Agreement and shall have made arrangements with respect to all
outstanding Letters of Credit which are satisfactory to the Issuing Bank in its
sole discretion (and with such satisfactory arrangements, such Letters of Credit
shall cease to be Letters of Credit under the Amended Credit Agreement).

 

(c)                                  The Administrative Agent shall have
received from the Borrower and the requisite Lenders counterparts (in such
number as may be requested by the Administrative Agent) of this Agreement signed
on behalf of such party.

 

Section 7.                                          Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms and
the Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.

 

(b)                                 The Administrative Agent, the Issuing Bank,
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents, as amended hereby.  This Agreement shall not
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Loan Documents, as amended hereby, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, as amended hereby,
(iii) any rights or remedies of the Administrative Agent, the Issuing Bank, or
any Lender with respect to the Loan Documents, as amended hereby, or (iv) the
rights of the Administrative Agent, the Issuing Bank, or any Lender to collect
the full amounts owing to them under the Loan Documents, as amended hereby.

 

(c)                                  The Borrower, each Guarantor, the
Administrative Agent, the Issuing Bank and each Lender do hereby adopt, ratify,
and confirm the Credit Agreement, as amended hereby, and acknowledge and agree
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrower and each Guarantor acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, the Guarantee and Collateral Agreement, and the other Loan Documents are
not impaired in any respect by this Agreement.

 

28

--------------------------------------------------------------------------------


 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement in the Loan Documents shall mean the Credit
Agreement, as amended by this Agreement.  This Agreement is a Loan Document for
the purposes of the provisions of the other Loan Documents.

 

Section 8.                                          Reaffirmation of Security
Instruments.  Each Credit Party (a) reaffirms the terms of and its obligations
(and the security interests granted by it) under each Security Instrument to
which it is a party, and agrees that each such Security Instrument will continue
in full force and effect to secure the Indebtedness as the same may be amended,
supplemented, or otherwise modified from time to time, and (b) acknowledges,
represents, warrants and agrees that the Liens and security interests granted by
it pursuant to the Security Instruments are valid, enforceable and subsisting
and create a security interest to secure the Indebtedness.

 

Section 9.                                          Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guarantee Agreement are in full force and effect
and that such Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, of all of the Indebtedness, as such Indebtedness
may have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guarantee Agreement in connection with the execution
and delivery of amendments, consents or waivers to the Credit Agreement, the
Notes or any of the other Loan Documents.

 

Section 10.                                   Counterparts.  This Agreement may
be signed in any number of counterparts, each of which shall be an original and
all of which, taken together, constitute a single instrument.  This Agreement
may be executed by facsimile or PDF electronic mail signature, and all such
signatures shall be effective as originals.

 

Section 11.                                   Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 12.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 13.                                   Governing Law.  This Agreement
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 14.                                   Entire Agreement. THIS AGREEMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

29

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

By:

/s/ Robert J. Brooks

 

 

 

Robert J. Brooks

 

 

 

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

GUARANTORS:

JONES ENERGY, INC.

 

JONES ENERGY, LLC

 

NOSLEY ASSETS, LLC

 

NOSLEY SCOOP, LLC

 

NOSLEY ACQUISITION, LLC

 

JONES ENERGY FINANCE CORP.

 

NOSLEY MIDSTREAM, LLC

 

 

 

Each by:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President and Chief

 

 

Financial Officer

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING BANK/LENDER/

 

 

 

 

WELLS FARGO BANK, N.A.,

 

 

 

By:

/s/ Paul A. Squires

 

 

Paul A. Squires

 

 

Managing Director

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

MUFG UNION BANK, N.A.

 

 

 

By:

/s/ Lara Francis

 

Name:

Lara Francis

 

Title:

Vice President

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Mark Brewster

 

Name:

Mark Brewster

 

Title:

Vice President

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK

 

 

 

By:

/s/ Gary Culbertson

 

Name:

Gary Culbertson

 

Title:

Vice President

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

SUNTRUST BANK

 

 

 

By:

/s/ Benjamin L. Brown

 

Name:

Benjamin L. Brown

 

Title:

Director

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

BOKF, NA dba Bank of Texas

 

 

 

By:

/s/ Lloyd G. Cox

 

Name:

Lloyd G. Cox

 

Title:

Vice President

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CITIBANK, N.A.

 

 

 

By:

/s/ Cliff Vaz

 

Name:

Cliff Vaz

 

Title:

Vice President

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

BARCLAYS BANK PLC

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK

 

 

 

By:

/s/ Bryan Chapman

 

Name:

Bryan Chapman

 

Title:

Market President, Energy Lending

 

Signature Page to

Amendment No. 13 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

Commitment

 

Wells Fargo Bank, N.A.

 

16.0000000

%

$

4.00

 

$

4.00

 

MUFG Union Bank, N.A.

 

11.2000000

%

$

2.80

 

$

2.80

 

Credit Agricole Corporate and Investment Bank

 

11.2000000

%

$

2.80

 

$

2.80

 

Capital One, National Association

 

11.2000000

%

$

2.80

 

$

2.80

 

JPMorgan Chase Bank, N.A.

 

11.2000000

%

$

2.80

 

$

2.80

 

Toronto Dominion (New York) LLC

 

8.0000000

%

$

2.00

 

$

2.00

 

Comerica Bank

 

8.0000000

%

$

2.00

 

$

2.00

 

SunTrust Bank

 

8.0000000

%

$

2.00

 

$

2.00

 

BOKF, NA dba Bank of Texas

 

4.8000000

%

$

1.20

 

$

1.20

 

Citibank, N.A.

 

3.6000000

%

$

0.90

 

$

0.90

 

Barclays Bank PLC

 

3.6000000

%

$

0.90

 

$

0.90

 

IBERIABANK

 

3.2000000

%

$

0.80

 

$

0.80

 

TOTAL

 

100.0000000

%

$

25.00

 

$

25.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J
FORM OF ADDITIONAL LENDER AGREEMENT

 

THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of [Ÿ], is between
[Insert name of Additional Lender] (the “Additional Lender”) and Jones Energy
Holdings, LLC (“Borrower”). Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement referred
to below.

 

R E C I T A L S

 

A.                                    The Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent, and certain Lenders have entered into
that certain Credit Agreement dated as of December 31, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

B.                                    The Borrower has requested, pursuant to
Section 2.09 of the Credit Agreement, that the Aggregate Maximum Credit Amount
be increased by an additional $0.01 to a total of $[·] and that the Additional
Lender’s Maximum Credit Amount of $0.01 be established hereby.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.01                             Additional Lender.

 

(a)                                 Pursuant to Section 2.09 of the Credit
Agreement, effective as of the date hereof in accordance with Section 1.04
hereof, the Additional Lender shall hereby (i) become a Lender under, and for
all purposes of, the Credit Agreement with a Maximum Credit Amount of $0.01 and
(ii) have all of the rights and obligations of a Lender under the Credit
Agreement.

 

(b)                                 Annex I of the Credit Agreement is hereby
amended to reflect the establishment of the Additional Lender’s Maximum Credit
Amount as contemplated hereby.

 

Section 1.02                             Agreements.  The Additional Lender
hereby (a) represents and warrants that (i) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become a
Lender, (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its Maximum Credit Amount, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to this Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by Additional Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any

 

--------------------------------------------------------------------------------


 

other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Section 1.03                             Confirmation. The provisions of the
Credit Agreement, as amended from time to time in accordance with its terms,
shall remain in full force and effect following the effectiveness of this
Agreement.

 

Section 1.04                             Effectiveness.  This Agreement shall
become effective on the date hereof in accordance with Section 2.09 of the
Credit Agreement.

 

Section 1.05                             Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic image scan transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 1.06                             Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE TEXAS.

 

Section 1.07                             Severability.  In case any one or more
of the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the Credit Agreement shall not in
any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 1.08                             Notices.  All communications and
notices hereunder shall be in writing and given as provided in Section 12.01 of
the Credit Agreement; provided that all communications and notices hereunder to
the Additional Lender shall be given to it at the address set forth in its
Administrative Questionnaire.

 

Section 1.09                             Loan Document.  This Agreement is a
Loan Document.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

JONES ENERGY HOLDINGS, LLC,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Additional Lender],

 

as the Additional Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Accepted by:

 

Wells Fargo Bank, National Association,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------